                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


 JASON CLYDE MEADOWS,                            )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )   No. 2:19-cv-00042
                                                 )
 ANDREW M. SAUL,                                 )
 Commissioner of Social Security                 )
                                                 )
         Defendant.                              )

                                            ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 19) recommending that the Court grant Plaintiff’s Motion for Judgment on the Administrative

Record (Doc. No. 16), reverse the Social Security Administration’s (“Commissioner”) final

decision denying benefits, and remand this case for further administrative proceedings. No timely

objections to the R&R have been filed despite the R&R’s specific warnings regarding waiver. (See

Doc. No. 19 at 20.)

        Having thoroughly reviewed the R&R, the Court agrees with the Magistrate Judge’s

analysis. Specifically, the Court agrees that the ALJ erred in constructing Plaintiff’s residual

functional capacity without properly analyzing the opinions of therapist Richard Gillespie and

Advance Practice Nurse Morgan Watson. (Doc. No. 17–19.) The ALJ’s failure to do so was not

harmless, and this case should be remanded so the ALJ can properly analyze Gillespie’s and

Watson’s opinions. (Id. at 19.)

        Accordingly, the R&R (Doc. No. 19) is APPROVED AND ADOPTED; Plaintiff’s

Motion for Judgment on the Administrative Record (Doc. No. 16) is GRANTED; and pursuant to




      Case 2:19-cv-00042 Document 20 Filed 09/08/20 Page 1 of 2 PageID #: 755
sentence four of 42 U.S.C. § 405(g), the final decision of the of the Commissioner is REVERSED

and REMANDED for further administrative proceedings consistent with the R&R.

       IT IS SO ORDERED.



                                           ____________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              2

    Case 2:19-cv-00042 Document 20 Filed 09/08/20 Page 2 of 2 PageID #: 756
